Citation Nr: 1143353	
Decision Date: 11/25/11    Archive Date: 12/06/11	

DOCKET NO.  08-10 253	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE


Entitlement to service connection for pes planus.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965, with additional periods of active duty for training.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

Upon review of this case, it is clear that the Veteran has chosen not to perfect his appeal regarding the issue of entitlement to service connection for peripheral vascular disease.  Accordingly, that issue is not currently before the Board.  

This case was previously before the Board in November 2010, at which time it was remanded in order that the Veteran might clarify his desire for representation.  The case is now, once more, before the Board for appellate review.

For reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

The Veteran in this case seeks entitlement to service connection for pes planus.  In pertinent part, it is contended that the Veteran's pes planus, which admittedly preexisted his entry upon active military service, was, in fact, aggravated during that same period of active military service.

In that regard, at the time of a service entrance examination in April 1963, the Veteran denied any history of "foot trouble."  However, a physical examination of the Veteran's feet conducted at that time revealed the presence of Grade II pes plantis (planus).  Significantly, the remainder of the Veteran's service treatment records are entirely negative for history, complaints, or abnormal findings consistent with pes planus.  Moreover, at the time of a service separation examination in June and/or August 1965, the Veteran once again denied any history of "foot trouble."  A physical examination of the Veteran's feet conducted at that time was entirely within normal limits, and no pertinent diagnosis was noted.  

Not until March 2006, more than 40 years following the Veteran's discharge from service, did he file a claim for service connection for pes planus.  Interestingly, during the course of VA outpatient treatment in February 2007, the Veteran indicated that he had no problems with his feet "until he went into the military."  According to the Veteran, while in service, his feet and legs swelled so badly that a drill sergeant "sent him to sick call," with the result that he was hospitalized for several days.  

During the course of subsequent VA outpatient treatment in May 2007, the Veteran complained of "burning, tingling, and a hot feeling" in his feet.  According to the Veteran, he had been "dealing with pes planus since childhood," and had tried alternative shoe gear, but with no relief.  

In February 2010, the Veteran was seen by a VA podiatrist for a complaint of burning and a tingling sensation in his feet.  At the time, the Veteran gave a history of pes planus since childhood, which had reportedly gotten worse since the Veteran's time in the military.  Significantly, in a statement in March 2010, a private orthopedic surgeon offered his opinion that the Veteran was suffering from flexible pes plantus with accompanying severe hallux valgus deformity of the left foot which, along with various other pathologies, and that it was as likely as not that the disorder had its origin during the Veteran's period of active military service.  

In July 2010, the same VA podiatrist who had offered the statement in February 2010 noted that, at induction, the Veteran did have Grade II pes planus.  Additionally noted was that, according to the Veteran, he was "unaware if he had low arches as a child."  By the Veteran's own admission, however, he was "asymptomatic with his feet" during his childhood years.  According to the VA podiatrist, based on his July 2010 examination of the Veteran, that it was "as likely as not" that the Veteran's current condition had been initiated by his military activity.  However, the Veteran was advised to undergo a Compensation and Pension examination in conjunction with his appeal.  

Based on a review of the aforementioned evidence, it would appear that none of the examiners involved, including the Veteran's VA podiatrist or his private orthopedic surgeon, had access to the Veteran's claims folder.  Moreover, the Veteran has yet to undergo a VA examination for the purpose of determining the exact nature and etiology of his claimed pes planus.  Under the circumstances, the Board is of the opinion that such an examination is necessary prior to a final adjudication of the Veteran's claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  

Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2010, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to secure these records must be documented in the claims file.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The Veteran must then be given an opportunity to respond.  

2.  The Veteran should then be afforded VA orthopedic/podiatric examinations in order to more accurately determine the exact nature and etiology of his current pes planus.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be notified that it is his responsibility to report for any ordered VA examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

Following completion of the orthopedic/podiatric examination, the examiner must offer an opinion as to whether the Veteran's pes planus, which clearly preexisted his entry upon active military service, underwent a chronic, clinically-identifiable permanent increase in severity beyond natural progress during the Veteran's period of active military service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.

3.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

4.  The RO/AMC should then readjudicate the Veteran's claim for service connection for pes planus.  Should the benefit sought on appeal remain denied, the Veteran must be provided with a Supplemental Statement of the Case that contains notice of all relevant action taken on the claim for benefits since the September 2011 supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

